757 So. 2d 997 (2000)
Earnest SYKES
v.
STATE of Mississippi.
No. 97-CT-00196-SCT.
Supreme Court of Mississippi.
March 30, 2000.
*998 Earnest Sykes, Appellant, pro se.
Office of the Attorney General by Deirdre McCrory, Attorney for Appellee.
EN BANC.
PITTMAN, Presiding Justice, for the Court:
¶ 1. Earnest Sykes, an inmate at the Mississippi State Penitentiary, filed a pro se motion for post-conviction relief in the Clay County Circuit Court. The circuit court found that the action was barred as a successive motion. The Court of Appeals of Mississippi determined on Sykes's appeal that the motion was not barred as a second filing. Instead, the Court of Appeals held that Sykes's motion was timebarred by the three-year statute of limitations for post-conviction relief under Miss. Code Ann. § 99-39-5(2)(Supp.1999). Sykes v. State, No. 97-CA-00196-COA (Miss.Ct.App. March 9, 1999). For the reasons set forth below, the decision of the Court of Appeals is hereby affirmed in part and reversed in part, and the case remanded to the Clay County Circuit Court for further proceedings consistent with this opinion.

FACTS AND PROCEDURAL HISTORY
¶ 2. At issue is a statute of limitations, and the relevant facts are limited to the occurrence of significant events. The chronology of these events is as follows:


*999
                 CHRONOLOGY
--------------------------------------------------------
DATE              EVENT               REMARKS
--------------------------------------------------------
4/14/1993     Guilty plea.        Sykes pleads guilty
                                  to sale of cocaine
                                  and judgment is
                                  entered on the
                                  same date. Sykes
                                  was sentenced as
                                  an habitual offender
                                  to thirty years
                                  in prison without
                                  benefit of parole.
                                  The 3-year period
                                  for filing PCR
                                  would have run on
                                  4/14/1996, a Sunday.
                                  Therefore,
                                  Sykes's deadline
                                  was 4/15/1996.
--------------------------------------------------------
4/12/1996     Sykes mails his     Sykes sought post-conviction
(Friday)      motion for PCR.     relief by
                                  his pro se motion
                                  mailed from the
                                  state penitentiary
                                  at Parchman. We
                                  are dependent on
                                  Sykes's certificate
                                  of service as proof
                                  that he deposited
                                  this document in
                                  the prison mail
                                  system on
                                  4/12/1996. It appears
                                  clear, however,
                                  he would have
                                  deposited the motion
                                  on or before
                                  4/15/1996 for it to
                                  be received by mail
                                  in the trial court
                                  on 4/16/1996.
--------------------------------------------------------
4/16/1996     Sykes's motion
              is stamped filed
              in the trial court.
--------------------------------------------------------
7/2/1996      The motion is       The trial court interpreted
              dismissed by the    the motion
              trial court.        as a successive
                                  motion. Sykes appeals.
--------------------------------------------------------
13/9/1999     The Court of        The Court of Appeals
              Appeals dismisses   held that the
              the PCR motion.     motion was not a
                                  successive filing,
                                  but was time
                                  barred per M.C.A.
                                  § 99-39-5(2), because
                                  it was not
                                  stamped "filed"
                                  within three years
                                  of entry of judgment
                                  on the guilty
                                  plea.
--------------------------------------------------------


STATEMENT OF ISSUES
¶ 3. We granted Sykes's petition to address an issue of first impression: whether Sykes's motion for post-conviction relief was timely filed under the Mississippi Uniform Post-Conviction Collateral Relief Act ("UPCCRA"), codified as Miss.Code Ann. §§ 99-39-1 et seq. (1994 & Supp.1999).

DISCUSSION OF THE LAW

The Standard of Review
¶ 4. Before the Court is the interpretation and construction of a statute of limitations. This Court employs a de novo standard of review of questions of law. Ellis v. Anderson Tully Co., 727 So. 2d 716, 718 (Miss.1998).

The Statutes and Procedural Rules
¶ 5. Actions under the UPCCRA are civil actions. Miss.Code Ann. § 99-39-7 (1994). The Mississippi Rules of Civil Procedure apply to such proceedings, except where the act provides otherwise. Milam v. State, 578 So. 2d 272, 273 (Miss.1991).
¶ 6. The motion for post-conviction relief in this case relates to a judgment upon a guilty plea. The UPCCRA requires, under Miss.Code Ann. § 99-39-5(2), that motions must be "made" within three (3) years after entry of the judgment of conviction upon a guilty plea. The motion is to be "filed" as an original civil action in the trial court under Miss.Code Ann. § 99-39-7. Rule 5(e) of the Mississippi Rules of Civil Procedure provides that filing is accomplished by delivery to the clerk of the court, or to the judge if the judge should so allow. Rule 5(e) allows filing to be accomplished by electronic means, and M.R.C.P. 77(a) provides that the courts are "always open" for the purposes of filing.

Analysis
¶ 7. This Court recognizes that the legislature has the prerogative to fix reasonable periods for actions for post-conviction relief. Cole v. State, 608 So. 2d 1313, 1317-18 (Miss.1992). We have held, for example, that the three-year statute of *1000 limitations does not violate the constitutional protection of habeas corpus. Cole, 608 So.2d at 1319. The issue here is not the power of the legislature to provide such limitations, but the interpretation of statutes and court rules within the framework of a legislative act which impacts on the exercise of constitutional rights.
¶ 8. There are well-established principles which apply to statutory interpretation and construction. If a statute is not ambiguous, the court should apply the plain meaning of the statute. Ultimately, however, this Court's goal is to discern the legislative intent. Mississippi Power Co. v. Jones, 369 So. 2d 1381, 1388 (Miss.1979).
¶ 9. We have before us a statute, adopted after the effective date of the Mississippi Rules of Civil Procedure, which states that a motion for post-conviction relief must be "made" within three years. The statute which creates this three-year period is in the nature of a statute of repose. Cole, 608 So.2d at 1317. This Court has long viewed statutes of repose with disfavor, and, in the event of any ambiguity, we place upon such statutes a reasonable construction which will favor the preservation of the action. Gentry v. Wallace, 606 So. 2d 1117, 1122 (Miss.1992).
¶ 10. There is nothing in the UPCCRA which necessitates that we interpret the act's time limitation to require that a pro se prisoner must have his motion stamped "filed" in court within three years. If it were so, pro se prisoners would be subject to more disadvantages than are reasonably necessary in the administration of the criminal justice system. Unlike others, the pro se prisoner cannot personally deliver his papers to the court. He will likewise be without access to a fax machine and other means of rapid delivery to our "always open" courts.
¶ 11. These impediments, and the other obstacles which face the pro se prisoner, influence our decision. Such concerns, however, do not compel the result reached here. Instead, our decision is based upon what we believe to be the overriding intent and purpose of the Mississippi Uniform Post-Conviction Collateral Relief Act. The act is clearly intended to guide and assist the judiciary in its duty to provide an orderly means of administering the post-conviction claims of a growing prison population. That duty is incumbent upon the judiciary of this state. The duty also falls upon the judiciary of the federal courts, as the courts of last resort in the system for post-conviction relief. To that end, our UPCCRA and the federal Anti-Terrorism and Effective Death Penalty Act of 1996, 28 U.S.C. §§ 2241 et seq. (Supp. III 1997) ("AEDPA"), have each put time limitations on the exercise of post-conviction remedies.
¶ 12. In 1988, the United States Supreme Court adopted a "prison mailbox rule" for appeals within the federal system. Houston v. Lack, 487 U.S. 266, 108 S. Ct. 2379, 101 L. Ed. 2d 245 (1988). The Houston decision was subsequently incorporated into Rule 5 of the Federal Rules of Appellate Procedure and has since been applied by the federal courts to various types of pleadings. Under the prison mailbox rule, a pleading is deemed timely if it is deposited in the prison mail system within the time required. The Fifth Circuit has adopted the prison mailbox rule for filings under the AEDPA. Spotville v. Cain, 149 F.3d 374, 378 (5th Cir.1998).
¶ 13. This Court has previously considered adoption of the prison mailbox rule within the context of a direct appeal in a criminal case. Benbow v. State, 614 So. 2d 398 (Miss.1993). Such appeals are, or course, subject to the rules of this Court. We decided then to defer any decision on a prison mailbox rule to another day, because it is within the inherent power of this Court to suspend its own rules under what is now M.R.A.P. 2(c).
¶ 14. The time has come to adopt the prison mailbox rule, insofar as the initial pleadings made under the UPCCRA. We hold that a pro se prisoner's *1001 motion for post-conviction relief is delivered for filing under the UPCCRA and the Mississippi Rules of Civil Procedure when the prisoner delivers the papers to prison authorities for mailing. Prison authorities may initiate such procedures as are necessary to document reliably the date of such delivery, by means of a prison mail log of legal mail or other expeditious means. Henceforth, an inmate's certificate of service will not suffice as proof.

CONCLUSION
¶ 15. The judgment of the Court of Appeals is affirmed insofar as it holds that Sykes's motion is not a successive motion. The judgment of the Court of Appeals is reversed insofar as it holds that Sykes's motion is time barred. Likewise, the judgment of the Clay County Circuit Court is reversed, and this case is remanded to the Clay County Circuit Court for a decision on the merits of Sykes's motion for post-conviction collateral relief.
¶ 16. AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
PRATHER, C.J., BANKS, P.J., McRAE, MILLS AND WALLER, JJ., CONCUR. SMITH, J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY COBB, J. DIAZ, J., NOT PARTICIPATING.
SMITH, Justice, dissenting:
¶ 17. I would affirm the Court of Appeals decision that Sykes's motion is indeed time barred. This Court has previously declined to adopt or reject the pro se prisoner mail box rule. Benbow v. State, 614 So. 2d 398, 402 (Miss.1993). There, the Court discussed the adoption of the pro se prisoner mail box rule by the United States Supreme Court in Houston v. Lack, 487 U.S. 266, 108 S. Ct. 2379, 101 L. Ed. 2d 245 (1988), but noted that seven of the eight state jurisdictions to consider the issue had declined to adopt that view for the reason that, "[i]n the federal system, there is a well developed procedure for determining the time and date on which mail is received. To the contrary, in most state systems, the mail is simply deposited in a common institutional mailbox with no record kept of who sent the information or at what time." Benbow, 614 So.2d at 402. Nothing has changed in this regard since 1993. The majority has simply ignored these differences in the state and federal prison mail systems noted in this Court's recent decision and now required that the Mississippi Department of Corrections, and possibly counties and cities, assume responsibility for developing a prison mail system which will obviously depart from the normal, lawful, logical and routine course of conduct, an aimless digression, if you will. I would thus affirm the trial court and the Court of Appeals.
¶ 18. For these reasons, I respectfully dissent.
COBB, J., JOINS THIS OPINION.